Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2016

                                     No. 04-16-00519-CV

                                      Loren BREWER,
                                          Appellant

                                              v.

    SCHLUMBERGER TECHNOLOGY CORPORATION; Schlumberger, N.V. A/K/A
                 Schlumberger Limited; and Jose Salazar, Jr.,
                                Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 14-09-53692-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
         Counsel for appellees filed a “Motion for Leave to Correct Incorrect Entry of
Appearance” and an “Amended Entry of Appearance.” In the motion, counsel advised that her
initial notice of appearance incorrectly stated she is counsel for Rig Relocators. According to
counsel, this entity is not a party to this appeal. Accordingly, we GRANT appellees’ motion.
The court’s case management system will be updated as necessary.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court